Case 1:20-cv-25022-KMM Document 146 Entered on FLSD Docket 06/24/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                           FOR SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                             Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                          NOTICE OF STRIKING DKT. NOS. 142 & 143

          PLEASE TAKE NOTICE that, pursuant to the Clerk’s Notices to Filer and the

   instructions contained therein (Dkt. Nos. 144, 145), the undersigned hereby strikes the Notices to

   the Court for Pro Hac Vice Attorney to Receive Electronic Notification (Dkt. Nos. 142, 143) from

   the docket in the above-styled action.

     Dated: June 24, 2021                       Respectfully Submitted,

                                                /s/ Daria Pustilnik
                                                Daria Pustilnik (Florida Bar No. 92514)
                                                Daria.Pustilnik@kobrekim.com
                                                KOBRE & KIM LLP
                                                201 South Biscayne Boulevard
                                                Suite 1900
                                                Miami, Florida 33131
                                                Telephone: (305) 967-6100

                                                Attorney for Defendants Middle East News, FZ-LLC
                                                and Masharea wa Enjazat IT Corporation LLC
